     Case 2:90-cv-00520-KJM-DB Document 6527 Filed 03/25/20 Page 1 of 3


 1 DONALD SPECTER – 083925                   MICHAEL W. BIEN – 096891
   STEVEN FAMA – 099641                      ERNEST GALVAN – 196065
 2 ALISON HARDY – 135966                     LISA ELLS – 243657
   SARA NORMAN – 189536                      JESSICA WINTER – 294237
 3 RITA LOMIO – 254501                       MARC J. SHINN-KRANTZ – 312968
   MARGOT MENDELSON – 268583                 CARA E. TRAPANI – 313411
 4 PRISON LAW OFFICE                         ROSEN BIEN
   1917 Fifth Street                         GALVAN & GRUNFELD LLP
 5 Berkeley, California 94710-1916           101 Mission Street, Sixth Floor
   Telephone: (510) 280-2621                 San Francisco, California 94105-1738
 6                                           Telephone: (415) 433-6830
 7 Attorneys for Plaintiffs
 8                     UNITED STATES DISTRICT COURTS
 9                     EASTERN DISTRICT OF CALIFORNIA
                    AND NORTHERN DISTRICT OF CALIFORNIA
10         UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
11          PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
12 RALPH COLEMAN, et al.,                    Case No. 2:90-CV-00520-KJM-DB
13               Plaintiffs,                 THREE JUDGE COURT
14         v.
15 GAVIN NEWSOM, et al.,
16         Defendants.
17 MARCIANO PLATA, et al.,                   Case No. C01-1351 JST

18         Plaintiffs,                       THREE JUDGE COURT

19         v.
                                             DECLARATION OF SHIRA TEVAH
20 GAVIN NEWSOM,                             PLAINTIFFS’ EMERGENCY
                                             MOTION TO MODIFY POPULATION
21          Defendants.                      REDUCTION ORDER

22
23
24
25
26
27
28

       DECLARATION OF SHIRA TEVAH PLAINTIFFS’ EMERGENCY MOTION TO MODIFY POPULATION
                                     REDUCTION ORDER
     Case 2:90-cv-00520-KJM-DB Document 6527 Filed 03/25/20 Page 2 of 3


 1                               DECLARATION OF SHIRA TEVAH
 2         I, Shira Tevah, declare:
 3         1.     I am an attorney licensed to practice before the courts of the State of
 4 California. I am a staff attorney at Disability Rights Advocates. From October 29, 2018 to
 5 March 6, 2020, I was a staff attorney at the Prison Law Office. I have personal knowledge
 6 of the facts set forth herein, and if called as a witness, I could competently so testify. I
 7 make this declaration in support of Plaintiffs’ Emergency Motion.
 8         2.     On October 28-31, 2019, I participated in a monitoring tour of the California
 9 Institution for Men (“CIM”), under the Armstrong v. Newsom, Case 4:94-cv-02307-CW,
10 lawsuit on behalf of people with disabilities in California prisons. The Prison Law Office
11 serves as class counsel in Armstrong.
12         3.     On October 30, 2019, I visited Joshua Hall at CIM’s A-Facility. In Joshua
13 Hall, I observed that people were housed in a dormitory setting and in bunk beds. I saw
14 that the bunk beds were positioned closely together, and the dormitory was crowded. I
15 observed that people’s belongings were stored in every open space around the beds. I saw
16 that people had very little space to move without coming into contact with other
17 individuals or their belongings.
18         4.     I observed that Joshua Hall has four separate wings of the building
19 where people are housed in bunk beds. There are two wings on each side of the building,
20 with shared toilets, showers, and sinks in the bathrooms in the center connecting each side.
21 I observed that while there are some separate sinks that are specific to one side of the
22 building, the toilets and showers are all shared between both sides. The two wings on each
23 side are connected to each other in a U-shape on the far side; there is no wall or door
24 separating them. I saw that each wing has a narrow pathway with bunk beds on the right
25 and left sides. I observed that people housed in Joshua Hall must ambulate down the
26 narrow pathway, passing by the other bunk beds, in order to access the central shared
27 toilets, showers, or sinks.
28

                                                    1
            DECLARATION OF SHIRA TEVAH IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
     Case 2:90-cv-00520-KJM-DB Document 6527 Filed 03/25/20 Page 3 of 3


 1         5.     While in Joshua Hall, I measured the distance between the bunk beds to
 2 determine if individuals using wheelchairs or walkers had enough space to maneuver. I
 3 found that the horizontal space between the bunk beds varied between beds. The smallest
 4 distance between beds that I measured was 25.5 inches, and the largest distance between
 5 beds that I measured was 48 inches.
 6         I declare under penalty of perjury under the laws of the United States of America
 7 that the foregoing is true and correct, and that this declaration is executed at Berkeley,
 8 California this 24th day of March, 2020.
 9
10                                                 /S/
                                                   SHIRA TEVAH
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
            DECLARATION OF SHIRA TEVAH IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
